DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 30, 2017 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
	The drawings filed on July 24, 2017 are accepted. 

Specification
	The specification filed July 24, 2017 is accepted.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a data processing module … configured to:” in claim 20.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,938,793 B2 (hereinafter 793’ patent). Although the conflicting claims are not identical, they are not patentably distinct from each other because all elements of claims 1-20 of the present application correspond to elements of claims 1-14 of the 793’ patent. Claims 1-20 of the present application would have been obvious over claims 1-14 of the 793’ patent because each element of the claims of the present application is anticipated by the claims of the 793’ patent. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gervais et al. EP 2 863 332 A1 [hereinafter Gervais].
	As per claims 1, 10 and 20 Gervais teaches a method for processing data of an analytical instrument for analyzing biological samples (par. 32 and 130 and Fig, 9; the embodiment of Fig. 9 is chosen as it combines a single diagnostic system 1 a reader unit 31 and an evaluation unit 51), the method comprising:
a data processing module (Fig. 9, corresponding to the diagnostic system 1, par. 32 and par. 162) communicatively connected {Fig. 9, a data connection 19, pan 135) sate the analytical instrument (corresponding to an assay unit 11 in Fig. 9 and pan 133) configured to:
 receive instrument data from plurality of analytical instruments (Fig, 9, raw data 73);
generate metadata from the received instrument data at the data processing module (par. 75: "Prior to encryption the data sets D1, D2, …, Dn may optionally be expanded with additional mete data, the meta data comprising other useful data such as diagnostic test number, assay unit ID, reader unit ID etc.", whereby meta data mentioned in par. 75 and 76 Is considered to be the same);
apply a first encryption to the instrument data at the data processing module (par. 75: "the different data sets Dl, D2,... Dn, corresponding to the different analytical results of the diagnostic tests T1,T2,... Tn. are Individually encrypted with different keys A1, A2,... An."; this generic disclosure refers to functionalities of a diagnostic system, consisting of a reader unit and an evaluation unit, integrated in one single diagnostic device, as stated In par. 66, said functionalities performed by said units);
apply a second encryption to the generated metadata at the data processing module (par. 76: "The secret keys A1, A2,... An may also be combined with additional meta data to expanded key data sets AT, A*2,... A*n, the meta data comprising other useful data such as diagnostic test number, assay unit ID, reader unit ID etc. The expanded key data sets are then encrypted a second time, with an asymmetric encryption algorithm, also known as public key encryption,", whereby the meta data used for expanding key data sets is encrypted with a second encryption algorithm);
transmit the encrypted metadata and encrypted instrument data from the data processing module to a remote server (par, 79: "After encryption with public key C,    CA"1, GA*2, ... CA'n are transferred to the remote authorization server.", whereby the encrypted key data contains additional metadata (see also par. 75, 76) and therefore corresponds to the transmission of the encrypted metadata; the encrypted instrument data corresponds to The analytical result data D" (see also par, 75) and Its transmission corresponds to "these double encrypted data CED are transmitted   (par. 84) over the Interfaces 105 and 105', Fig, 11, through the communication network 104 from the diagnostic system 1, comprising units 31,51, as in Fig. 9, corresponding to a data processing module);
	a data processing module communicatively connected to the analytical instrument configured to:
	remove the second encryption form the metadata at the remote server (decryption, par 85); and
	forward the instrument data encrypted by the first encryption from the remote server to a management system of the plurality of analytical instruments (par 85).
 
	As per claim 2, Gervais further teaches the method wherein the management system of the plurality of analytical instruments is a data center (par 84-86).
 
	As per claims 3 and 11, Gervais further teaches the method wherein applying the first encryption comprises using a first encryption key and wherein applying the second encryption comprises using a second encryption key different from the first encryption key (par. 75-80).

	As per claims 4 and 12, Gervais further teaches the method wherein the first encryption key is a customer specific key of a user of the analytical instrument and wherein the second key is a vendor specific key of a vendor of the plurality of analytical instrument (par. 75-80).

	As per claims 5 and 15, Gervais further teaches the method wherein generating the metadata comprises removing patient-specific data and/or client-specific data from the instrument data received from the analytical instrument (par. 75-80).

	As per claims 6 and 16, Gervais further teaches the method further comprising, extracting the metadata at the remote server and processing the metadata at the remote server by performing at least one analytical operation (par. 75-80).

	As per claims 7 and 17, Gervais further teaches the method further comprising, receiving the instrument data at the management system of the plurality of analytical instrument, removing the first encryption from the received instrument data at the management system and processing the instrument data at the management system including patient-specific data (par. 75-80 and 85).

	As per claims 8 and 18, Gervais further teaches the method wherein the second encryption is applied to the instrument data being encrypted with the first encryption at the data processing module (par. 75-80). 

	As per claims 9 and 19, Gervais further teaches the method wherein removing the second encryption from the instrument data being encrypted with the first encryption at the remote server (par. 75-80).

	As per claim 13, Gervais further teaches the method further comprising, retrieving the first encryption key prior to applying the first encryption at the data processing module and 
deleting the first encryption key after applying the first encryption (par. 75-80).

	As per claim 14, Gervais further teaches the method, wherein generating metadata comprises parsing the instrument data received from the analytical instrument by using at least one driver specific to the analytical instrument stored at the data processing module (par. 75-80).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435